          Case 1:20-cr-00594-AJN Document 91 Filed 08/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/4/21

  United States of America,


                 –v–                                                              20-cr-594 (AJN)

                                                                                      ORDER
  Kevin Rolle,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Per the Court’s July 20, 2021 order, Mr. Rolle was to submit a letter by August 2, 2021,

addressing whether it is anticipated that Mr. Rolle will seek to represent himself (in which case

the Court will proceed with a Faretta hearing), a change of plea, and/or provide further support

of his renewed bail application. Dkt. No. 81. The hearing on these issues is scheduled for

August 5, 2021, at 2:00 p.m. The Court is not in receipt of the letter. Mr. Rolle shall file such a

letter by 3:00 p.m. on August 4, 2021.

       SO ORDERED.

Dated: August 4, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
